Entered: May 1st, 2019
                                Case 18-00039         Doc 107   Filed 05/01/19    Page 1 of 3
Signed: April 30th, 2019

SO ORDERED




                                     IN THE UNITED STATES BANKRUPTCY COURT
                                          FOR THE DISTRICT OF MARYLAND
                                                     at Greenbelt

            In re:                                              *   Case No. 18-11248
            Nahid Ahmadpour                                     *   Chapter   7
                                    Debtor(s)                   *
                *      *    *         *       *   *   *         *
                *
            Nationwide Registry & Security Ltd.                 *
                                 Plaintiff(s)                   *
            vs.                                                 *   Adversary No. 18-00039
            Nahid Ahmadpour                                     *
                                Defendant(s)                    *
            *          *        *         *       *       *     *     *       *    *     *        *     *
         ORDER REQUIRING ATTORNEY ROBERT VAUGHN TO SHOW CAUSE WHY THIS
           COURT SHOULD NOT ISSUE SANCTIONS FOR MISREPRESENTING TO THE
          COURT WHY HE FAILED TO HAVE LOCAL COUNSEL PRESENT AT HEARING

                     On September 7, 2018, this Court entered an Order Granting Motion for Robert Lee
         Vaughn, Jr. to Appear Pro Hac Vice on behalf of Plaintiff (the “Order”). The Order provided
         that Mr. Vaughn was admitted to this Court pro hac vice, pursuant to Local Bankruptcy Rule
         9010-3(b) and District Court Local Rule 101.1(b).
                     Local Bankruptcy Rule 9010-3(b)(2) provides:
                            “A party represented by an attorney who has been admitted pro hac
                            vice must also be represented by an attorney who is a member of the
                            Bar of the District Court. Such member of the Bar of the District
                            Court shall be present in the courtroom for all proceedings before
                   Case 18-00039        Doc 107     Filed 05/01/19     Page 2 of 3



                 the court, unless excused by the court.”
          Moreover, District Court Local Rule 101.1(b)(i) provides:
                 “…Any party represented by an attorney who has been admitted pro
                 hac vice must also be represented by an attorney who is, and
                 continuously remains, an active member in good standing of the Bar
                 of this Court who shall sign all documents and, unless excused by
                 the presiding judge, be present at any court proceedings.”
          In this adversary proceeding, Plaintiff was in fact represented by an attorney who is a
member of the Bar of the District Court, Mr. Fitzgerald Lewis (“Local Counsel”). However,
while Local Counsel had primarily represented Plaintiff in this adversary proceeding prior to the
entry of the Order, Local Counsel has not appeared in court nor filed any pleadings on the docket
since that time. At a hearing on November 14, 2018, Mr. Vaughn appeared before this Court
without Local Counsel, and the Court accordingly admonished Mr. Vaughn for failure to comply
with the local rules requiring Local Counsel to appear. The Court expressly stated: “Until I feel
comfortable that you know what the [local] rules are and can follow them, you are going to have
to have Local Counsel with you.”
          At the hearing on April 24, 2019, Mr. Vaughn again appeared without Local Counsel.
When questioned about his failure to comply with the local rules, Mr. Vaughn stated that his
understanding was that the Court waived the requirement to have Local Counsel appear at a prior
hearing. According to Mr. Vaughn, he or his assistant contacted the Court before a prior hearing
and was told that he could appear without Local Counsel. Mr. Vaughn was unable to specify to
whom he or his assistant spoke that allegedly waived the requirement to have Local Counsel
appear.
          After investigating with the Court’s staff, there is no evidence that Mr. Vaughn or his
assistant did in fact contact the Court and receive a waiver of the requirement to have Local
Counsel appear at all proceedings. Accordingly, it is, by the United States Bankruptcy Court for
the District of Maryland, hereby


          ORDERED, that within fourteen (14) days from the entry of this order Mr. Vaughn
must file evidence that he or his assistant contacted this Court and received a waiver of the
requirement to have Local Counsel appear at proceedings before this Court; and it is further
                 Case 18-00039       Doc 107     Filed 05/01/19   Page 3 of 3



       ORDERED, that this Court will review the adequacy of Mr. Vaughn’s response to
determine whether sanctions are appropriate; and it is further
       ORDERED, that a hearing on this Order to Show Cause will be conducted at the Final
Pre-Trial Conference scheduled for May 22, 2019, at 2:00 PM in Courtroom 3-C.



cc:    Plaintiff
       Plaintiff’s Counsel
       Defendant
       Defendant’s Counsel
       Trustee
       U.S. Trustee


                                       END OF ORDER
